DECISION.
CARPENTER, J.
The petitioner, Louis Leferty, on July 31, 1933, was employed by the Stillwater Worsted Company as a cut carrier. His duties consisted in the carrying of cloth from the sewers to the perchers, and in performing those duties it was necessary for him to lift cuts of cloth weighing about seventy pounds each. *133On the day in question he lifted one of the cuts of cloth and felt a sharp pain in his side. He stopped working and was taken to a doctor. Prom that time until the present, the petitioner claims that he has suffered pain in his side. He has been examined by numerous doctors, a number of whom make no claim as to what is the real trouble with him.
For petitioner: Langton & Zimmerman.
For respondent: Moss, Haslam & Arnold.
Dr. Pickles testified that the man was suffering from a kink in his ureter caused by a low kidney, and he and Dr. Palmer 'both seemed to infer from their testimony that the lifting of the cloth was not the cause of the kink in the ureter. Both doctors testified positively that the man had no strain of the muscles and that there was no hernia. They also stated that hernia and strain of the muscles would be natural consequence of lifting, but that the petitioner was not suffering from either.
Therefore, the Court does not feel that any inference can be drawn from the circumstances surrounding the affair to give any aid in the situation. The burden is upon the petitioner to prove that the injury was accidental and arose out of his employment, by direct and positive evidence, or by evidence justifying such inference without resorting to surmise or conjecture, and the Court does not feel that the petitioner has sustained the burden in this case.
Petition is denied.